Citation Nr: 1115683	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-31 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUE

Entitlement to service connection for a lower back disability, to include as secondary to service-connected bilateral patellofemoral syndrome of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his employer


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to July 1986.  He also had a period of active duty for training (ACDUTRA) from June to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, that denied entitlement to service connection for a lower back disability on a direct basis and as secondary to service-connected knee disability.

In October 2006, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In November 2009, he withdrew his hearing request.

The Veteran testified before the undersigned at an April 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's medical records reveal that he has been diagnosed as having various lower back disabilities.  For example, a July 2008 letter from a VA physician assistant indicated diagnoses of narrowing of the disc spaces at L3-S1 and degenerative changes.  

Furthermore, the Veteran's service treatment records indicate that he was treated for lower back injuries in August 1984 and was diagnosed as having a muscle strain.  Thus, there is evidence of a current lower back disability and an in-service back injury.

The Veteran's medical records also reveal that in addition to his in service back injuries, he also sustained post-service back injuries.  For example, a February 1998 examination report from Family Medicine Institute indicates that he reported that he sustained a muscle strain of the back 7 years prior to the examination.  Also, he injured his back at work in approximately 1998 while lifting a heavy object.  

The Veteran was afforded a VA examination in December 2002 for his lower back disability.  The examiner who conducted the examination opined that the Veteran's lower back disability (diagnosed as status post herniated nucleus pulposis and lumbar disc disease) was not related to his service-connected bilateral knee disability.  This opinion was based on the fact that the knee disability was present bilaterally, with mild degenerative changes medially and with minimal variations in intensity alternating between the sides.  The Veteran's knee disability did not cause him to be unbalanced and the pathological changes were insufficient to create lower back problems.  There was no demonstrated weakness in either knee that could have explained the frequent falls reported by the Veteran.

The examiner further reasoned that the Veteran's lower back problems started with a work-related accident in February 1997 which required surgery.  Following the surgery, there was marked improvement and no recognizable motor deficit.  The physician who performed the surgery had opined that the Veteran's disc problems were causally related to his post-service work-related back injury.  Furthermore, there was no evidence of ligamentous laxity or knee instability that would have explained the Veteran's frequent falls due to knee instability.

The December 2002 examination is inadequate because the examiner's opinion is, at least in part, based upon an inaccurate history.  Although the examiner reasoned that the Veteran's lower back problems did not begin until the post-service back injury in February 1997, his service treatment records reflect that he was treated for lower back injuries in August 1984 and was diagnosed as having a muscle strain.  As the examiner who provided the December 2002 opinion relied on an inaccurate history and did not acknowledge or discuss the Veteran's in-service lower back injuries, the opinion is inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

Furthermore, the December 2002 VA examination report only includes an opinion as to whether a relationship existed between the Veteran's lower back disability and his service-connected bilateral knee disability.  However, no opinion was provided as to whether the disability was directly related to service.

An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current lower back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that the Veteran's current lower back disability had its onset in service or in the year immediately following service, is related to his in-service back injury, or is otherwise the result of a disease or injury in service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lower back disability was either caused or aggravated (made worse) by his service-connected bilateral knee disability.  The examiner should quantify the amount of any aggravation, if possible.  

In formulating the above-requested opinions, the examiner should comment on the significance, if any, of the post-service back injuries and the in-service findings of a back disability. 

The examiner should also acknowledge and discuss a December 2004 opinion by a VA physician assistant that the Veteran's bilateral knee disability exacerbated his chronic lower back pain.  

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  The RO or the AMC should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the appellant's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action..

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


